Case 6:19-cv-00532-ADA Document 96-8 Filed 10/02/20 Page 1 of 2




                      EXHIBIT 7
           Case 6:19-cv-00532-ADA Document 96-8 Filed 10/02/20 Page 2 of 2

                                                                     DLA Piper LLP (US)
                                                                     2000 University Avenue
                                                                     East Palo Alto, California 94303-2250
                                                                     www.dlapiper.com

                                                                     Christine K. Corbett
                                                                     Christine.Corbett@dlapiper.com
                                                                     T 650.833.2141
                                                                     F 650.687.1111


August 18, 2020
VIA E-MAIL

William E. Davis, III
The Davis Firm, P.C.
213 N. Fredonia Street, Suite 230
Longview, Texas 75601

Re:     Uniloc 2017 LLC v. Apple Inc., No. 6:19-cv-00532 (WDTX)

Dear Bo:

We are in receipt of Uniloc’s Second Set of Interrogatories (Nos. 12-20) and Second Set of Requests for
Production (Nos. 44-56), both served on August 4, 2020.

Based on our analysis of Uniloc’s discovery requests and the numerous subparts included therein, Uniloc
has served a total of at least 48 interrogatories and 114 requests for production. Uniloc’s Second Set of
Interrogatories (Nos. 12-20) and Second Set of Requests for Production (Nos. 44-56) alone consist of at
least 31 interrogatories and 51 requests for production, respectively. These discovery requests violate
the discovery limits set by the Court in its Order Governing Proceedings – Patent Case (“Order,” Dkt. No.
11), because they exceed the limits of 30 interrogatories and 75 requests for production. See Order at 2.

Please confirm that Uniloc will withdraw these improper requests and serve discovery that complies with
the Order. If Uniloc refuses, Apple will only respond through Interrogatory No. 16 and Request for
Production No. 47.

Sincerely,

DLA Piper LLP (US)

/s/ Christine Corbett

Christine Corbett




WEST\291533171.1
